Citation Nr: 9915968	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  98-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disorder.

2. Entitlement to service connection for a lung disorder 
secondary to asbestos exposure and tobacco use in service.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from September 1960 to 
August 1962.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in January 1999.  The requested hearing 
was held and the case has been returned for appellate 
consideration.  This appeal originates from a decision dated 
in September 1997, by the Montgomery, Alabama, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that over the years the appellant has filed 
claims for service connection for various psychiatric 
disorders including, on one occasion in July 1992, for post 
traumatic stress disorder (PTSD).  In November 1992, the RO 
adjudicated the claim for service connection for PTSD on the 
merits and denied the claim.  The veteran did not appeal.  
Since the November 1992 denial, the veteran has not made any 
comment or argument referring to PTSD.  In July 1996 the 
veteran wrote that it was his "request to file for service 
connection for nerves, schizophrenia, and other psy(chiatric) 
disorders which I am currently dealing with: In view of the 
action by the RO in adjudicating the appellant's claim for 
PTSD separate and apart from any prior action involving other 
acquired psychiatric disorders, coupled with the appellant's 
current claim for service connection for a "nerve 
condition" and no indication in correspondence or in 
testimony at personal hearings that he is attempting to 
reopen a claim of service connection for PTSD, the Board 
believes that the appellant is not pursuing a PTSD claim.  
Thus, the Board will address the current appeal within the 
context of whether new and material evidence has been 
submitted to reopen the claim for service connection for an 
acquired psychiatric disorder other than PTSD. 


FINDINGS OF FACT

1. Service connection for an acquired psychiatric disorder 
was last denied by the RO in September 1989, and the 
appellant was notified of that decision in September 1989 
but there was no appeal filed within one year of that 
notification.

2. Evidence submitted in support of the appellant's petition 
to reopen his claim for service connection for an acquired 
psychiatric disorder while new, in that it has not been 
previously considered by VA, is not material to the 
incurrence of an acquired psychiatric disorder during 
service.

3. There is no competent evidence of record to establish the 
presence of a lung disorder which is related to asbestos 
exposure or tobacco use during service.


CONCLUSIONS OF LAW


1. The September 1989, decision by the RO denying the 
appellant's claim for service connection for an acquired 
psychiatric disorder is final; evidence submitted since 
that decision does not constitute new and material 
evidence which allows the Board to reopen and review the 
appellant's claim.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156(a) (1998).

2. The claim for service connection for a lung disorder 
secondary to asbestos exposure or tobacco use during 
service is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In evaluating the appellant's current petition to reopen his 
claim for service connection for an acquired psychiatric 
disorder, the Board considers all evidence submitted by the 
appellant or obtained on his behalf since the last final 
denial in order to determine whether this claim must be 
reopened and readjudicated on it's merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In this case, service 
connection for an acquired psychiatric disorder was denied by 
the RO in September 1989.  At that time, the rating board 
noted that the evidence of record including the service 
medical records, revealed no complaints, findings or 
manifestations of a psychiatric disorder during the 
appellant's period of active duty or within one year of 
service separation. 

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims 
(hereinafter "Court"), the Board may reopen and review a 
claim which has been previously denied only if new and 
material evidence is submitted by or on behalf of the 
appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet.App. 140 (1991).  To determine whether 
new and material evidence has been presented to reopen a 
claim, a two-step analysis must be conducted.  Evans, at 282-
283.  "First, it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material when 'the credibility of the 
[new] evidence' is presumed . . . . Second, if the evidence 
is new and material," the claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans, at 283 (citations omitted).

The first step of the two-step analysis, i.e., determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material involves 
the following:  (1) whether the newly presented evidence is 
"new"; if so, (2) whether it is "material" in the sense of 
being relevant to and probative of the "issue at hand" in 
the case. 

Evidence is new when it was not of record at the time of the 
last final disallowance and not merely cumulative of other 
evidence that was then of record.  Evans, at 283.  Material 
evidence (1) is relevant to and probative of the "issue at 
hand" in the case and (2) is significant enough, either by 
itself or in connection with evidence already of record, that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156, Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

Determining what the "issue at hand" in a case is depends 
on the specified basis or bases for the last disallowance of 
the claim.  Evans, at 283-284.  New evidence need not be 
probative of all elements involved in the claim but need be 
probative only as to each element that was a specified basis 
for the last disallowance.  Evans, at 284.

The questions involved in determining whether evidence is new 
and material are sequential questions and a negative answer 
to any one of them ends the inquiry and the claim to reopen a 
previously and finally disallowed claim must be denied.  
Therefore, if the newly presented evidence is not "new," 
the claim to reopen fails on that basis and no further 
analysis of the evidence is required.  Similarly, if "new" 
evidence is not "material" in the sense that it is not 
relevant to and probative of the "issue at hand," the claim 
to reopen fails on that basis and the inquiry ends.  See 
Evans, at 286 (holding that "new" evidence was not relevant 
to and probative of a nexus between the claimed psychiatric 
disorder and an in-service injury or disease which was the 
"issue at hand" in the case, and therefore the "new" 
evidence was not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

In reviewing the appellant's petition to reopen his claim, 
the Board notes that the specified basis for the prior denial 
was the lack of evidence to establish the presence of an 
acquired psychiatric disorder during service.  Evidence 
submitted or obtained in support of the appellant's petition 
includes the appellant's testimony at hearings in April 1998, 
before a Hearing Officer at the RO and in April 1999, via 
videoconference technology before the undersigned Member of 
the Board, as well as VA inpatient and outpatient treatment 
reports covering the period from 1989 to 1997.

The Board finds that the above medical evidence is new in 
that it has not been previously considered in the 
adjudication of the appellant's claim for service connection 
for an acquired psychiatric disorder.  However, since it only 
reflects recent treatment for various disorders, it is not 
found to be material as it fails to address the issue at hand 
in this case, specifically, the incurrence of an acquired 
psychiatric disorder during service.  Furthermore, the 
appellant's testimony, to the effect that he developed 
psychiatric difficulties during service, is not found to be 
new since it essentially reiterates contentions offered in 
support of his appeal in 1989.

Accordingly, the evidence submitted in support of the current 
petition to reopen the claim for service connection for an 
acquired psychiatric disorder is not found to be so 
significant, either by itself or in connection with evidence 
already of record, that it must be considered in order to 
fairly decide the merits of the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

In view of the above and the lack of any additional new and 
material evidence, the claim for service connection for an 
acquired psychiatric disorder is not reopened.


II.  Well Grounded Claims: Service Connection for a Lung 
Disorder

"[A] person who submits a claim for benefits under a law 
administered by the
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Cambino v. Gober, 10 Vet. App. 507 (1997); 
Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added)  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; See Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

After careful review of the evidence of record in this case, 
the Board finds that the appellant has failed to submit 
evidence of a well grounded claim for service connection for 
a lung disorder secondary to asbestos exposure or tobacco use 
during service.  While the record reflects a history of 
chronic bronchitis and chronic obstructive pulmonary disease 
on hospitalization reports dated in 1996, 1997 and 1998, on 
VA pulmonary examination in June 1997, his chest was clear to 
percussion and auscultation and pulmonary function tests were 
considered to be within normal limits.  While chest x-ray 
examination did reveal the presence of old healed granulomas 
in the left upper lung zone, there was no evidence of active 
disease.  The diagnoses included shortness of breath, 
possibly related to gastroesophageal reflux disease.  No 
diagnosis of a current lung disorder related to asbestos 
exposure or tobacco use during service was noted.  In the 
absence of any additional evidence to confirm the presence of 
a current pulmonary disorder and to relate that disability to 
asbestos exposure or tobacco use during the appellant's 
period of service, the Board finds that the appellant has 
failed to meet the threshold pleading requirement of 
submitting a well grounded claim.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence of 
a lung disorder and its relationship to service or any 
incident therein are found to be inherently incredible when 
viewed in the context of the total record.  While the 
appellant may be competent to offer evidence regarding 
symptoms, Savage v. Gober, 10 Vet. App. 489 (1997), he is not 
competent to diagnose the presence of a current disability or 
to relate the presence of any current disability to any 
particular event or period of time.  Such a relationship, 
which involves a medical diagnosis, must be identified by an 
appropriate medical expert.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and testimony with respect to his claim; however, through 
these statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnoses and their relationship to service because 
his current diagnoses and their relationship to any causative 
factor or other disability, as noted above, are medical 
conclusions and lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical etiology or 
diagnosis cannot constitute evidence to render a claim well 
grounded under section 5107(a).

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
In this case, the appellant has not put VA on notice of the 
existence of any additional evidence that, if submitted, 
could make his claim well grounded.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a).


ORDER

New and material evidence not having been submitted, the 
petition to reopen the claim for service connection for an 
acquired psychiatric disorder is denied.

Service connection for a lung disorder secondary to asbestos 
exposure and tobacco use is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

